Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 7, 2020                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

  158751(125)(129)                                                                                        David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  COUNCIL OF ORGANIZATIONS AND                                                                         Stephen J. Markman
  OTHERS FOR EDUCATION ABOUT                                                                                Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PAROCHIAID, AMERICAN CIVIL                                                                          Elizabeth T. Clement
  LIBERTIES UNION OF MICHIGAN,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
  MICHIGAN PARENTS FOR SCHOOLS,
  482FORWARD, MICHIGAN ASSOCIATION
  OF SCHOOL BOARDS, MICHIGAN
  ASSOCIATION OF SCHOOL
  ADMINISTRATORS, MICHIGAN
  ASSOCIATION OF INTERMEDIATE SCHOOL
  ADMINISTRATORS, MICHIGAN SCHOOL
  BUSINESS OFFICIALS, MICHIGAN
  ASSOCIATION OF SECONDARY SCHOOL
  PRINCIPALS, MIDDLE CITIES EDUCATION
  ASSOCIATION, MICHIGAN ELEMENTARY
  AND MIDDLE SCHOOL PRINCIPALS
  ASSOCIATION, KALAMAZOO PUBLIC
  SCHOOLS and KALAMAZOO PUBLIC
  SCHOOLS BOARD OF EDUCATION,
            Plaintiffs-Appellants,
                                                                    SC: 158751
  v                                                                 COA: 343801
                                                                    Ct of Claims: 17-000068-MB
  STATE OF MICHIGAN, GOVERNOR,
  DEPARTMENT OF EDUCATION, and
  SUPERINTENDENT OF PUBLIC
  INSTRUCTION,
             Defendants-Appellees.
  _________________________________________/

          On order of the Chief Justice, the separate motions of amici curiae Attorney General
  Dana Nessel and the Michigan Catholic Conference et al. for oral argument are
  GRANTED. Attorney General Nessel shall have five minutes of oral argument and the
  Michigan Catholic Conference et al. shall have ten minutes of oral argument separate from
  that of the parties.


                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  January 7, 2020
                                                                               Clerk